UNITED STATES DISTRICT COURT
MIDDLE DISTRICT ()F FLORIDA
TAMPA DIVISION

DEVELOPMENTAL TECHNOLOGIES, LLC,

Plaintiff,

v. Case No. 8:18-cv-1582-T-27TGW

MITSUI CHEMICALS, INC., a foreign
corporation, and MITSUI CHEMICALS
AMERICA, INC., a foreign corporation,

Defendants.
/

()RDER

BEFORE THE C()URT are (1) Defendant Mitsui Chemicals America, lnc.’s Motion to
Dismiss the Amended Complaint and l\/lotion to Strike the Demands for Injunctive Relief (Dl<t. 37),
and Plaintift` s response (Dl<t. 40); (2) PlaintifPs Motion for Extension of Time to Serve Process and
Extend Case l\/lanagement and Scheduling Order (Dkt. 46), Defendant MCA’s response (Dkt. 47),
and Plaintift’ s reply (Dkt. 49). Upon consideration, Defendant’s Motion (Dl<t. 37) is GRANTED
in part. Plaintift’s I\/lotion (Dl<t. 46) is GRANTED in part.

I. Background

Plaintifi`, a research and development company, developed and patented an irrigation system,
Eco-Ag, Which delivers “water and nutrients to plant life using a mix of patented and proprietary
methods.” (Dkt. 21 at 111[& 11). l\/Iitsui Chemicals, lnc. (“MCI”), a Japanese corporation, “develops
chemical products and technologies.” (Dkt. 37 at p. 5). l\/litsui Chemicals America, lnc. (“MCA”)
is a Delaware corporation with its principal place of business in Delaware. MCA is a Wholly owned
subsidiary cf l\/ICI. (Dkt. 21 at 1[3; Dkt. 37 at p. 5).

in 2010, Plaintiff and l\/ICI began communicating about MCI’s possible acquisition of
Plaintist irrigation product systems, including the Eco-Ag system. (Dkt. 21 at 111115-16). After

initial talks Were conducted, MCI informed Plaintiff that it Would be visiting Plaintift`s facilities

 

with a member ofl\/ICA to inspect the irrigation systems. (ld. 1121). Shortly thereafter, MCI and MCA
“entered into a Non-Disclosure and Non~Use Agreement” (“NDA”) with Plaintiff, which
“established guidelines for the use and disclosure of confidential and proprietary information that
would be disclosed . . ..” (ld. 111[27-28). After executing the NDA, representatives from both MCl and
MCA visited Plaintiff’ s facility in Bradenton, Florida. (ld. 129). During and after this visit, Plaintiff
disclosed confidential information relating to the Eco-Ag product to both MCI and MCA. (ld. 1133).
An agreement for MCI and l\/ICA to purchase the Eco-Ag system never materialized and Plaintiff
alleges that MCI is currently marketing two crop irrigation products that “use the Confidential
lnformation disclosed to [Defendants] while under the NDA . . .” (ld. 1[‘1140-41, 44) and that MCI
filed a foreign patent application “in direct violation of the NDA.” (Id. 11[46, 48).

ln the seventeen count Amended Complaint, Plaintiff brings this action against Defendants
MCI and MCA for conspiracy to misappropriate trade secrets (Count I); the misappropriation of
trade secrets in violation of the Florida Uniform Trade Secrets Act, Fla, Stat. § 688.001 et seq.
(“FUTSA”), and D.C. Code § 36-401 et seq. (“UTSA”) (Counts ll and lll); conspiracy to
misappropriate an idea (Count lV); the misappropriation of idea (Counts V and VI); conspiracy to
violate the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201-501.213
(“FDUTPA”) (Count Vll); violations of FDUTPA (Counts Vlll and IX); conspiracy to engage in
unfair competition (Count X); violations of unfair competition (Counts Xl and Xll); breach of
contract (Counts Xlll and XIV); conspiracy to commit fraudulent inducement (Count XV); and
fraudulent inducement (Counts XVI and XVII). (Dkt. 21, at pp. 12-33).l

Defendant MCA moves to dismiss on several grounds, including failure to state a claim, and
that certain counts are either preempted by FUTSA, precluded under Florida’s independent tort
doctrine, or barred by the intra-corporate conspiracy doctrine Defendant further moves to strike

Plaintiff's demands for injunctive relief.

 

l Defendant l\/ICl has yet to be served with the Amended Complaint and therefore this Order will be limited to
those claims brought against Defendant MCA.

II. Standard

A complaint should contain “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This rule does not require detailed factual
allegations, but it demands more than an unadorned, conclusory accusation of harm. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). The complaint must “plead all facts establishing an entitlement to
relief with more than ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause
of action.”’ Resnick v. AvMed, lnc., 693 F.3d 1317, 1324 (11th Cir. 2012) (quoting BellAtl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)). A court’s scope of review on a motion to dismiss must be
limited to the four corners of the complaint Grossman v. Nal‘z`onsbank, N.A., 225 F.3d 1228, 1231
(1 ith Cir. 2000).

“The complaint must contain enough facts to make a claim for relief plausible on its face.”
Resnick, 693 F.3d at 1324-25. This occurs “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678 (internal citation omitted). Tlie plausibility standard “asks for more than a sheer
possibility that a defendant has acted unlawfully.” ]a’. Therefore, “[w]here a complaint pleads facts
that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility
and plausibility of entitlement to relief.”’ Ia’. (quoting Twombly, 550 U.S. at 557).

Where the well-pleaded facts do not permit the court to infer more than the mere possibility
of misconduct, the complaint has not shown that the pleader is entitled to relief Ia’. at 679. In each
instance, this determination is “a context-specific task that requires the reviewing court to draw on
its judicial experience and common sense.” Id. (internal citation omitted).

Although it is axiomatic that the allegations of the Amended Complaint must be accepted

for purposes of Defendant’s motion, this is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at

678. “While legal conclusions can provide the framework of a complaint, they must be supported
by factual allegations.” Id. at 679, And all reasonable inferences must be drawn in Plaintiff’ s favor.
SZ. George v. Pz`nellas Cmy., 285 F.3d 1334, 1337 (1 lth Cir. 2002).
III. Discussion

A. Counts I and III - Misappropriation of Trade Secrets

Defendant moves to dismiss Plaintiff’ s conspiracy to misappropriate trade secrets claim
(Count l) and the misappropriation of trade secrets claim (Count IH), arguing that Plaintiff fails to
state either claim with reasonable particularity under the Florida Uniform Trade Secrets Act. (Dkt.
37 at p. 2). Specifically, Defendant contends that Plainti ff “1ists only broad categories of purportedly
confidential information rather than specifying the alleged trade secrets at issue.” (ld.). Plaintiff
responds that it “sufficiently alleges the system disclosed to MCA, how the system works, the
research data provided to MCA, and the market analysis conducted by [Plaintiff] ” and that “[s]hortly
tliereafter, MCA began producing its own system substantially similar to [Plaintiff’s].” (Dkt. 40 at
p. 8). Plaintiff contends that its “description of its trade secrets is sufficient to place MCA on notice
of the claims against it.” (ld. at p. 9).

To state a claim for misappropriation of trade secrets under the Florida Uniform Trade
Secrets Act, Fla. Stat. §§ 688.001 el seq. , a plaintiff must allege (1) they possessed secret information

and took reasonable steps to protect its secrecy; and (2) the secret it possessed was misappropriated,2

 

2 “Misappropriation” of a trade secret is defined as:

(a) Acquisition of a trade secret of another by a person who knows or has reason to
know that the trade secret was acquired by improper means; or

(b) Disclosure or use of a trade secret of another without express or implied consent
by a person Who:

1. Used improper means to acquire knowledge of the trade secret; or

2. At the time of disclosure or use, knew or had reason to know that her or his

4

either by one who knew or had reason to know that the secret was improperly obtained or by one
who had used improper means to obtain it. See Fla. Stat. § 688.()()2; Audiology Distrib., LLC v.
Sz`mmons, No. 8-12-cv-02427, 2014 WL 12620835, at ”‘1 (M.D. Fla. Jan. 8, 2014). And while a
“plaintiff is required to identify with reasonable particularity the trade secrets at issue before
proceeding with discovery . . . to satisfy this requirement at the dismissal stage in federal court, the
plaintiff need only allege sufficient facts to plausibly show a trade secret Was involved and to give
the defendant notice of the material it claims constituted a trade secret.” DynCorp Im‘ ‘l v. AAR Airlift
Grp., Inc., 664 F. App’x 844, 848 (11th Cir. 2016) (per curiam) (emphasis added).

Plaintiff alleges that it possessed secret information in the form of “Confidential lnformation”
and took “reasonable steps and efforts” to protect its secrecy. (Dkt. 21 at 11153-57, 78-81). The
Amended Complaint identifies several categories of confidential and proprietary information
disclosed to l\/[CA, including “photograplis of active tests and system configurations” and visual
demonstrations of “root biopsies” and the “correlation and relationship of the plant’s root structure

to the Eco-Ag tubing.” (ld. 1[1]29~30). The Amended Complaint further alleges that the secret

 

knowledge of the trade secret was:

a. Derived from or through a person who had utilized improper means to acquire
it;

b. Acquired under circumstances giving rise to a duty to maintain its secrecy or limit
its use; or

c. Derived from or through a person who owed a duty to the person seeking relief
to maintain its secrecy or limit its use; or

3. Before a material change of her or his position, knew or had reason to know that
it was a trade secret and that knowledge of it had been acquired by accident or

mistake

Fla. Stat. § 688.002(2).

information was misappropriated by MCA, who knew the information was secret (Id. 11158, 60, 82,
84). These allegations sufficiently state a claim for misappropriation of trade secrets See DynCorp
Im"l, 664 F. App’X at 848.

Defendant argues that the misappropriation claims should be dismissed because Plaintiff’s
claimed trade secrets are not actually secret as Plaintiff holds a patent that publicly describes in detail
its irrigation technology (Dkt. 37 at p. 9).3 This argument does not alter the conclusion that a claim
for misappropriation has been properly pled. See Inrzovative Stmtegic Commc ’ns, LLC v.
Viropharma, Inc.,No. 8:11~cv-1838, 2012 WL 3156587, at * 13 (M.D. Fla. Aug. 3, 2012) (denying
motion to dismiss where Plaintiff described the misappropriated trade secrets as “information,
formulas, patterns, compilations, programs, devices, methods, techniques, seminar lists, customer
lists, promotional material, [and] processes”) (citation omitted). Whether the trade secrets alleged
to have been misappropriated are actually secret is a matter for the finder of fact. See Godwz'rz Pumps
r)fAm., Inc. v. Rarner, No, 811 1~cv-580, 2012 WL 1110068, at *7 (M.D. Fla. Apr. 3, 2012) (“Courts
hesitate to grant summary judgment when faced with the fact-intensive questions of the existence
of a trade secret or whether a plaintiff took reasonable protective steps. . . . Generally, such
determinations should be resolved by a fact finder after both sides have fully presented their

evidence.”).

 

3 Defendant MCA filed a “Request for J udicial Notice” (Dkt. 35) requesting judicial notice be taken of a patent
referenced in the Amended Complaint and certain court records pertaining to another Middle District of Florida case
involving Plaintiff. (Dkt. 37). Although courts may consider matters that are judicially noticeable or of public record in
resolving l2(b)(6) motions to dismiss without converting them to motions for summary judgment, Tellabs, lnc. v. Makor
Issues & R/‘ghts, Lid., 551 U.S. 308, 322 (2007), the patent relates to the substantive merits of whether Defendants
misappropriated Plaintiff’s trade secrets As explained infra, this is a matter more appropriate for fact discovery and
summary judgment As to the court records, such materials are neither authoritative nor persuasive For these reasons,
the request for judicial notice at this stage is denied. See Dippz'n ’Dots, Inc. v. Frosly Bites Dl`strib., LLC, 369 F.3d 1 197,
1204 (l lth Cir. 2004) (“[A] court has wide discretion to take judicial notice of facts.”).

6

B. Counts IV, VI, I/YI, and IX - Misappropriation ofIdea and FD UTPA

Defendant moves to dismiss Plaintiff` s claims that are predicated on misappropriation of idea
(Counts IV and Vl) and those alleging violations of the Florida Deceptive and Unfair Trade Practices
Act (Counts Vll and IX), arguing that these causes of action are preempted by FUTSA because each
claim “relies on the same conduct as the FUTSA claims . . ..” (Dkt. 37 at p. 3).

The provisions of FUTSA “displace conflicting tort, restitutory, and other law[s] of [Florida]
providing civil remedies for misappropriation of atrade secret.” § 688.008(1). ln other words, “other
torts involving the same underlying factual allegations as a claim for trade secret misappropriation
will be preempted by FUTSA.” See New Lenox Ina’us., Inc. v. Fem‘on, 510 F. Supp. 2d 893, 908
(l\/[.D, Fla. 2007) (citing Am. Hc)na’a Motor Co. v. Mororcycle ]nfo. Nelwork, Inc., 390 F. Supp. 2d
1 170, 1 180-81 (M.D. Fla. 2005)). However, FUTSA does not preempt contractual remedies (whether
or not they are based upon misappropriation of a trade secret) or other civil remedies that are “not
based upon misappropriation of a trade secret.” Fla. Stat. § 688.008(2). And if there are “material
distinctions between the allegations comprising the additional torts and the allegations supporting
the FUTSA claim,” then the additional torts are not preempted New Lenox, 510 F. Supp. 2d at 908
(citingAllegiance Healthcare Corp. v. Colemcm, 232 F. Supp. 2d 1329, 1335-36 (S.D. Fla. 2002)).

Plaintiff’s misappropriation of idea claim is not preempted by FUTSA if the allegations
supporting the claim are separate and distinct from the misappropriation of trade secret claim brought
in Counts l and 111. See Am. Honda Moz‘or Co., 390 F. Supp. 2d at 1181.

i. Misappropriation of Ia'ea
Plaintiff` s claims for misappropriation of idea are not materially distinct from its

misappropriation of trade secrets claims The underlying factual allegations pertaining to both causes

of action arose in connection with Plaintiff’s disclosure of its “Confidential lnformation” and
Defendant’s subsequent use of this information in violation of the NDA. See (Dkt. 21 at 1183 (“MCA
improperly used . . . [Plaintiff` s] trade secrets . . . in violation of law and their agreements”)); cf (Id.
‘ll102 (“MCA wrongfully adopted and used [Plaiiitiffs] Confidential lnformation and the Eco-Ag
system for its own financial gain.”)). Accordingly, Counts IV and VI are preempted by FUTSA. New
Lenox, 510 F. Supp. 2d at 908.

ii. Florida Deceptive and Unfair Trade Practices Act

Plaintiff` s FDUTPA claim is not preempted if the allegations are separate and distinct from
Counts l and lll. Defendant’s contention that they are not is well taken. The underlying factual
allegations that pertain to Plaintiff’s FDUTPA claim involve the disclosure of trade secrets
subsequent to the parties’ execution of their NDA. See e. g. (Dkt. 21 at 1134 (“MCA, willfully and
maliciously misappropriated [Plaintiffs] confidential and proprietary concepts, data, models, and
technology.”)). These allegations underpin Plaintiff’s misappropriation of trade secret claims (Id.
1182) and are therefore preempted by FUTSA. New Lenox, 510 F. Supp. 2d at 908.

C. Counts X and XII - Unfair Competition

Defendant moves to dismiss Plaintiff`s claims that relate to MCA engaging in unfair
competition (Counts X and XII), arguing that Plaintiff fails to allege sufficient facts to make its claim
plausible Plaintiff responds that Counts X and XII sufficiently allege a cause of action under
§ 1 125(a) and that it “has properly alleged at least a ‘false advertising’ claim under § 1 125(a)(1)(b).”

(Dkt. 40 at p. 10).4 Notwithstanding these arguments, the unfair competition claims possess the

 

4 To support its contention that Counts X and XII were sufficiently alleged, Plaintiff refers to 1141 of the
Amended Complaintl (Dkt. 40 at p. 10). However, this allegation was specifically excluded from the allegations relied
on by Plaintiff in pleading Counts X (Dkt. 21 at 11138) and Count XII (Id. 11153).

8

characteristics of a shotgun pleading in that they are “framed in complete disregard of the principle
that separate, discrete causes of action should be plead in separate counts.” Cesnik v. Edgewood
Bapiisl Church, 88 F.3d 902, 905 (11th Cir. 1996) (citation omitted). Specifically, both Counts
include the following allegation:

Mitsui’s use of the Confidential lnformation to sell irrigation products in competition with

[Plaintiff s] irrigation products constitutes unfair competition pursuant to 15 U.S. C. §

1125(a) and State and Federal law.
(Dkt. 21 at 11144, 158) (emphasis added). Because these allegations cite generally to state law,
federal law, and the Lanham Act (15 U. S.C. § 1 125(a)), it is unclear on what theories, under Federal
law or state law, Plaintiff intends to proceed See Cesnz'ck, 88 F.3d at 905. Moreover, Counts X and
Xll lump the Defendants together without factual allegations directed to misconduct of MCA. See
Lane v. Capila! Acquisilz'ons & Mgmt. Co., No. 04-60602, 2006 WL 4590705, at *5 (S.D. Fla. Apr.
14, 2006), a}j”'dsub nom Lane v. XYZ Venl‘ure Partners, L.L. C. , 322 F. App’x 675 (1 lth Cir. 2009).

Notwithstanding Plaintiff’ s attempt to clarify in its response that its unfair competition claims
relate to both subsections of the Lanham Act, the Arnended Complaint does not give MCA fair
notice of the claims against it. And because Counts X and XII do not comply with Rule 8,
Fed.R.Civ.P., these claims will be dismissed.

D. Connt XIV- Breach of Contract

Defendant moves to dismiss Plaintiff’s breach of contract claim (Count XIV) for failing to
state a claim.5 Defendant contends that Plaintiff fails to allege conduct making the claim plausible,

offering only conclusory allegations of the elements of the cause of action. (Dkt. 37 at p. 4).

 

5 This claim alleges breach of the NDA. (Dkt 21. at 1169).

9

The NDA is “governed by and construed in accordance with the laws for the State of [sic]
Washington, DC, without regard to its choice of law provisions.” (Dkt. 21-1 at p. 7). Under
Washington D.C. law, to state a claim for breach of contract, Plaintiff must allege “(1) a valid
contract between the parties; (2) an obligation or duty arising out of the contract; (3) a breach of that
duty; and (4) damages caused by breach.” Tsintolas Really C0. v. Mendez, 984 A.2d 181, 187 (D.C.
2009).

Plaintiff alleges that MCA breached the NDA by continuing to offer for sale certain products,
pursuing certain patent applications, disclosing the Confidential Information to third parties, and
using Plaintiff’ s Confidential lnformation for their benefit or to Plaintiff`s detriment (Dkt. 21 at
11169(a)-td)). Contrary to Defendant’s contentions, Count XIV satisfies the liberal pleading
requirements of Rule 8(a). When taken as true, as they must for purposes of the motion to dismiss,
the allegations “raise a right to relief above the speculative level.” See Twombly, 550 U.S. at 555 .
And to the extent Defendant argues that Plaintiff” s allegations of breach are directed more to conduct
of MCI, (Dkt. 37 at pp. 18-19) (“[Plaintiff] offers no factual allegations to contradict its earlier
allegations that link . . . only to MCI”; “[Plaintiff] fails to offer facts to suggest that l\/ICA had any
role in the pursuit of MCI’s patent application”), those arguments are more appropriate for the
summary judgment stage Dismissal for failure to state a claim, therefore, is not appropriate See
Twr)mbly, 550 U.S. at 555 (to survive a motion to dismiss for failure to state a claim, plaintiff need
only provide sufficient factual allegations, which, taken as true, “raise a right to relief above the

speculative level”).

10

E. Counts XV and XVII - Fraudalent Inducement

Defendant moves to dismiss Plaintiff’ s fraudulent inducement claims (Counts XV and XVII),
arguing that they are duplicative of Plaintiff s breach of contract claim and therefore precluded under
Florida’s independent tort doctrine6 Plaintiff does not expressly respond to this argument These
claims are therefore deemed abandoned and will be dismissed Sapuppo v. Allstate Floridz'an Ins.
CO., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim
when he either makes only passing references to it or raises it in a perfunctory manner without
supporting arguments and authority.”).7 Notwithstanding, these claims are subject to dismissal under
the independent tort doctrine

The elements of a fraud in the inducement claim are: (1) a false statement of fact, (2) known
by the defendant to be false when it was made, (3) made to induce reliance, (4) action in reliance of
the false statement, and (5) resulting damages Noack v. Blue Cross & Blue Shield ofFlorida, lnc.,
742 So. 2d 433, 434 (Fla. lst DCA 1999); Wynji`eldlnns v. EdwardLeRoax Grp., Inc. , 896 F.2d 483,
490-91 (11th Cir. 1990).

Under the independent tort doctrine, a plaintiff bringing a claim for fraudulent inducement
must demonstrate that the tortious conduct is independent of the performance of the contract. See
Global Qnest, LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1031 (1 1th Cir. 2017). Specifically, the

fraud claim must include allegations “beyond and independent of" the performance of the contract.

 

6 In the alternative, Defendant contends the claims are preempted by FUTSA. (Dkt. 37 at p. 4). And, Defendant
argues that each claim fails to satisfy the heightened pleading requirement for fraud-based claims (Id.). Plaintiff does
not oppose Def`endant’s contentions, except for a general statement in its opposition that “Counts . . . XV and XVII are
not preempted by FUTSA.” (Dkt. 40 at p. 13).

7 See also Juris v. Inamed Corp., 685 F.3d 1294, 1325 (1 lth Cir. 2012) (“lfa party hopes to preserve a claim,

argument, theoiy, or defense on appeal, she must first clearly present it to the district court, that is, in such a way as to
afford the district court an opportunity to recognize and rule on it.”).

11

See Kaye v. lngenio, Fz'll'ale De Lolo-Quebec, Inc., No. 13-61687, 2014 WL 2215770, at *4 (S.D.
Fla. May 29, 2014). “ln assessing whether fraud in the inducement is distinct from a claim arising
under a contract, the critical inquiry focuses on whether the alleged fraud is separate from the
performance of the contract.” ]d. at *5.

Plaintiff’ s fraudulent inducement claims fail to allege conduct “beyond and independent of”
MCA’s performance of the NDA. While Plaintiff alleges that Defendant falsely represented “their
interest in purchasing the Eco-Ag technology” and that it “relied upon MCA’s representations
including that it would abide by the terms ofthe NDA . . ..” (Dkt. 21 at 111172,175,184, 187), these
allegations are not independent of MCA’s performance of the NDA, but rather wholly dependent on
MCA’s claim ofbreach. See Kaye, 2014 WL 2215770, at *4 (“claims offraud are precisely the same
as a potential breach-of-contract claim”). Plaintiff fails to allege an independent claim of fraudulent
inducement against l\/lCA.

F. Counts I, IV, VII, X, XV- Civil Conspiracy

Defendant moves to dismiss each of Plaintiff’ s conspiracy claims, arguing that the claims are
barred by the infra-corporate conspiracy doctrine8 Plaintiff does not address this argument See
Sapuppo, 739 F.3d at 681 . Plaintiff alleges in several counts that a conspiracy existed between l\/lCl
and l\/ICA, but also alleges that MCA “is a wholly owned subsidiary of MCl.” (Dkt. 21 at jl3). The
intra-corporate conspiracy doctrine bars Counts I, lV, Vll, X, and XV. See Advantor Sys. Corp. v.

DRS Tech. Servs., Inc., No. 6:14-CV-533, 2014 WL 3747667, at *4 (M.D. Fla. .luly 29, 2014).

 

8 Under Florida law, a civil conspiracy requires (1) an agreement between two or more parties, (2) to do an
unlawful act or to do a lawful act by unlawful means, (3) the commission of an overt act in furtherance of the conspiracy,
and (4) damage to plaintiff as a result. Eagletech Co)nmc ’ns, Inc. v. Bryn Mawr Inv. Group, Inc., 79 So.3d 85 5, 863 (Fla.
4th DCA 2012) (citation ornitted).

12

Under the intra-corporate conspiracy doctrine, “a corporation cannot conspire with its
employees, and its employees, when acting in the scope of their employment, cannot conspire among
theniselves.” McAndrew v. LockheedMarli`n Corp. , 206 F.3d 1031, 1036 (1 1th Cir. 2000) (en banc).
This doctrine has been applied in the context of a subsidiary/parent corporate conspiracy under the
Sherman Act. See Copperweld Corp. v. Indep. Tube Corp. , 467 U.S. 752 (1984) (parent corporation
and its wholly-owned subsidiary were not legally capable of conspiring with each other in a Section
1 Sherman Act case). And although, the Eleventh Circuit has declined to extend the doctrine in a
civil RlCO case, See Kz'rwin v. Prz`ce Commc ’ns Corp. , 391 F.3d 1323, 1327 (11th Cir. 2004), it has
applied the doctrine in a non-antitrust case. See Dz'ckerson v, Alachaa Cty. Comm ’n, 200 F.3d 761,
767-70 (1 1th Cir. 2000) (intra-corporate conspiracy doctrine barred plaintiff’ s civil rights conspiracy
claim). Indeed, courts in this Circuit have extended the doctrine to other causes of action as well.9
See Aa’vantor, 2014 WL 3747667, at *4 (citing Copperweld and applying the intra-corporate
conspiracy doctrine to a tortious interference and breach of contract claim).

G. Injanctive Relief

Defendant moves to strike Plaintiff s demands for injunctive relief, arguing that Plaintiff
cannot establish that it will suffer future harm. (Dkt. 37 at p. 24). Plaintiff opposes only those

demands for injunctive relief in its claims brought under the FUTSA. Defendant’s contentions

 

9 See also Circailronix, LLC v. Shenzen Kinwong Elec. Co. , No. l7~CV-22462, 2018 WL 7287192, at * 12 (S.D.
Fla. Jan. 3 1 , 201 8) (finding that “there can be no conspiracy between a parent company and its wholly owned subsidiary”
where Defendants allegedly “conspired to ‘fraudulently induce [Plaintiff] to disclose vital confidential business
information"’; Exportadora/lr‘lanlico, S.A. v, Fresh Quesl, Inc., NO. 16-CV-23 l 12, 2017 WL 7792710, at *7 (S.D. Fla.
Feb. 2 1 , 2017) (intra-corporate conspiracy doctrine barred plaintiffs claim for conspiracy to defraud); Rossi v. Darden,
No. 16-21 199-C1V, 2016 WL l 1501449, at *8 (S.D. Fla. July 19, 2016) (holding that a wholly-owned subsidiary was
not a separate legal entity for the purpose of the intra-corporate conspiracy doctrine in a misappropriation of trade secrets
case).

13

regarding the demands for injunctive relief not addressed by Plaintiffare deemed unopposed and are
STRICKEN.

As to the demand for injunctive relief relating to Plaintiff s FUTSA claim, a request to strike
this demand for injunctive relief at this stage is premature, since Plaintiff will be granted leave to
amend See Meier v. Provima, Inc., No. 8:06-CV-336, 2006 WL 3876371, at *2 (l\/I.D. Fla. l\/Iay 11,
2006) (finding defendants’ argument to strike demands for injunctive relief premature).

IV. Plaintiff’s Motion for Extension of Time to Serve Process on MCI

As stated Supra, Plaintiff failed to serve MCI with the operative complaint Plaintiff moves
for a six (6) month extension to effectuate service of process upon MCI due to the “logistical hurdles
of serving a Japanese company through the Hague Convention.” (Dkt. 46 at p, 5). In support of its
contention, Plaintiff submits the Declaration of Michael J. Prohidney (Dkt. 49-1). Prohidney avers
that he represents Plaintiff and upon conferring with a process serving corporation, Ancillary Legal
Corporation, is informed that “it would take approximately six months to effectuate service of
process upon MCl in Japan.” (Id. j[jll , 3). Prohidney further provides the tracking information related
to the state court complaint, which shows that it took approximately four months for process to be
served once translation of the complaint into Japanese was completed (Id. 1[115-10).

MCA opposes any extension to serve MCI with process or modification to the Case
l\/lanagement and Scheduling Order and cites to Harrz`s v. Orange S.A. , 636 F. App’x 476 (1 1th Cir.
201 5) for the proposition that Plaintiff has failed to show that it exercised due diligence in attempting
to serve MCl. (Dkt. 47 at p. l).

A plaintiff typically must serve process on a defendant within 120-days after a complaint is

filed See Fed.R.Civ.P. 4(m). “That time limit does not apply, however, when a plaintiff is attempting

14

to serve an individual in a foreign country.” Harrz`s, 636 F. App’x at 485. And if a plaintiff fails to
exercise diligence in attempting to effectuate service upon a foreign defendant, the case may be
dismissed.” Id. at 485-86. See Lepone-Dempsey v. Carroll Cly. Comin ’rs, 476 F.3d 1277, 1282 (1 1th
Cir. 2007) (“the district court has the discretion to extend the time for service of process”) (citation
omitted). One factor to be considered in determining whether to extend time for service of process,
is “if the applicable statute of limitations would bar the refiled action.” Id. (citation omitted).

The interest of justice warrants a reasonable extension of time for service to be effected on
l\/lCl. The Declaration provided in Plaintiff’ s Reply details a level of due diligence distinguishable
from that of the plaintiff in Harris, See Harri`s,636 F. App’x at 486 (“[Plaintiff] admits that she made
no effort to serve the foreign defendants”). And, Plaintiff s contention that the statue of limitations
on its misappropriation of trade secret claim may bar a subsequent suit against MCI supports
granting an extension. See Lepone-Dempsey, 476 F.3d at 1282. However, Plaintiff`s request for a
six (6) month extension is excessive Plaintiff is granted a four (4) month extension to serve MCI
with its operative complaint See Section V, infra.

V. Conclusion

Accordingly, consistent with this order, Defendant l\/litsui Chemicals America, lnc. ’s l\/lotion
to Dismiss the Amended Complaint and Motion to Strike the Demands for lnjunctive Relief is
GRANTED in part. Counts l, IV, Vl, Vll, IX, X, XII, XV, XH are DISMISSED. Plaintiff is granted
leave to file a second amended complaint within twenty (20) days of the date of this Order or file

a notice of its election not to amend10 Plaintiff has four-months to serve the operative complaint

 

m ln this Circuit, "a district court should give a plaintiff an opportunity to amend his complaint rather than
dismiss it when it appears that a more carefully drafted complaint might state a claim upon which relief could be
gi'anted.” Friedlander v. Ni)ns, 755 F.2d 810, 813 (l 1th Cir. 1985).

15

upon MCI. Plaintiff’s request to amend the Case Management and Scheduling Order (Dkt. 46) is
DEFERRED pending the filing of a second amended complaint

`£'
DoNE ANI) oRDERED this /5 day Of Aprii, 2019.

 
  

ES D. WHITTEMORE
nited States District Judge

Copies to: Counsel of Record

16

